Citation Nr: 0946545	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  04-17 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for Reiter's syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
September 1973 and from November 1973 to June 1976.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  The Veteran testified before the undersigned 
Veterans Law Judge in a video-conference hearing in May 2009.  
The Veteran went to the Huntington, West Virginia RO for his 
hearing.

This appeal was previously before the Board in June 2009 when 
it was remanded for further development.  The requested 
development has been completed, and the appeal has been 
returned to the Board for further review.  


FINDINGS OF FACT

1.  The Veteran was treated for Reiter's syndrome during 
active service which manifested with symptoms that included 
pain of the knees, ankles and feet.  

2.  The preponderance of the medical evidence including the 
only medical opinion of record demonstrates that the Reiter's 
syndrome for which the Veteran was treated during active 
service resolved without chronic disability, and that the 
Veteran's current pain of the knees, ankles, and feet are 
attributable to other causes, including arthritis first shown 
years post-service. 


CONCLUSION OF LAW

A chronic disability attributable to Reiter's syndrome was 
not incurred or aggravated due to active service, nor may 
arthritis be presumed to have been incurred due to active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with preadjudication 
VCAA notification in April 2002.  This letter contained the 
notice required by Pelegrini.  

In regards to the notice required by Dingess, Veteran status 
has been established and is not at issue in this case.  The 
April 2002 letter notified the Veteran of the need to submit 
evidence of a current disability and evidence of a 
relationship between that disability and active service.  
Therefore, the Veteran has been notified of the first three 
Dingess elements. 

The Veteran did not receive notification pertaining to the 
assignment of disability evaluations and effective dates 
until a June 2006 letter provided to him in conjunction with 
a claim for service connection for a separate disability.  
The Board notes that although this letter was not provided as 
part of the current claim, the notification clearly indicates 
that it is applicable to any claim for a service connected 
disability.  Moreover, the Board notes that as service 
connection will be denied in this case, neither a disability 
rating nor an effective date will be assigned.  Therefore, 
any failure regarding notification of these matters is 
harmless error, the duty to notify has been met, and the 
Board may proceed with adjudication of the Veteran's claim.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Similarly, the Board finds that the duty to assist the 
Veteran in the development of his claim has also been met.  
All service treatment records have been obtained and 
associated with the claims folder.  In addition, all VA 
treatment records have been obtained.  The Veteran initially 
indicated that he had received treatment from VA facilities 
sometime during the period between his 1976 discharge and 
2001, but he has testified more recently that all of his 
treatment during this period was self administered with over 
the counter medication, and that he did not have the time or 
money for professional treatment during this period.  
Although he again reported treatment sometime between service 
and 2001 to the August 2009 examiner, he was unable to even 
recall the decade that this treatment occurred.  At any rate, 
the Board notes that the Veteran has had multiple 
opportunities to supply the dates and locations of any 
earlier VA treatment and further notes that an RO request for 
VA records for the period in question was negative.  

There is no indication that there are any outstanding private 
medical records that are pertinent to the Veteran's claim.  
The Veteran has presented testimony at two hearings, 
including a hearing before the undersigned Veterans Law 
Judge.  Finally, the Veteran has been afforded a VA medical 
examination of his current disability, and an opinion 
pertinent to the question at hand has been obtained.  The 
development requested in the June 2009 remand has been 
completed.  As the duty to assist has been met, the Board 
will now turn to consideration of the Veteran's appeal.  

Service Connection

The Veteran notes that he was treated for pain of the knees, 
ankles, and feet that was diagnosed to be the result of 
Reiter's syndrome during active service.  He contends that he 
has continued to experience joint pains since his discharge 
from service, and he believes that his current joint pains 
and degenerative arthritis are the result of the same 
Reiter's syndrome for which he was treated in service.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

Initially, the Board notes that the current medical evidence 
establishes that the Veteran has arthritis of knees, ankles, 
and feet.  May 2006 X-ray studies show degenerative changes 
of the knees, as do March 2008 X-ray studies.  In the 
alternative, the Veteran's service treatment records 
demonstrate that he was treated for "polyarthritis" 
involving mainly the ankles and knees for several months in 
the summer of 1973.  The final diagnosis was Reiter's 
syndrome.  He underwent treatment for a recurrence of 
Reiter's syndrome in November 1974.  The service treatment 
records also show that the Veteran was seen for 
conjunctivitis on several occasions in 1975, and an August 
1973 hospital record previously noted that the Veteran had 
experienced nonspecific conjunctivitis consistent with 
resolving Reiter's syndrome.  X-ray evidence of arthritis was 
not demonstrated during service.  Therefore, the Board notes 
that the requirements of evidence of a current disability and 
of evidence of inservice occurrence of the claimed disability 
have been met.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

However, in order to establish entitlement to service 
connection, the third requirement of Caluza must also be met.  
The evidence must demonstrate that the Veteran's current 
arthritis is related to the Reiter's syndrome treated in 
service.  As previously discussed, this can be established 
either through evidence of continuity of symptomatology or by 
medical evidence of a nexus between the current disability 
and active service.  

The service treatment records do not show any treatment after 
1975.  The May 1976 discharge examination stated that the 
summary of defects and diagnoses included old Reiter's 
syndrome, asymptomatic, not considered disqualifying.  

The post service medical records do not show any treatment 
for either Reiter's syndrome or joint pains between the 
Veteran's discharge in 1976 and 2003.  

A December 2003 VA treatment record documents Reiter's 
syndrome or reactive arthritis, status: "active."  An October 
2004 VA treatment record documents a past medical history of 
Reiter's syndrome per Veteran's report.  Additional VA 
treatment records dated through 2005 continue to note 
Reiter's syndrome by history.  

However, while a February 2006 VA treatment record documents 
Reiter's syndrome per history, the examiner reported 
"currently doubt diagnosis, patient does not have uveitis or 
urethritis." 

A February 2007 VA treatment record documents "Reiter's 
syndrome per note, stable on current therapy."  Similar 
findings are contained in VA treatment records through 
September 2007.  

At the direction of the June 2009 remand, the Veteran was 
afforded a VA examination in order to determine whether or 
not his current disability was the result of the Reiter's 
syndrome for which he was treated during service.  This was 
accomplished in August 2009.  

The August 2009 examiner reviewed the Veteran's claims 
folder, including the service treatment records.  The 
treatment provided in service for Reiter's syndrome was 
described at length by the examiner.  The examiner noted that 
there was no record of any further treatment between 1976 and 
2001.  While the Veteran reported two hospitalizations for 
joint pain, he was unable to provide the decade that these 
occurred.  The Veteran did relate that he had treated himself 
with over the counter medications during this period.  He had 
been receiving his current treatment for his knees from the 
VA since 2003.  The examiner noted that the Veteran's weight 
at discharge from service had been 200 pounds.  The Veteran 
indicated that his weight had reached well over 300 pounds in 
the 1980s, and at one point he had weighed 360 pounds.  His 
current weight was 266 pounds.  The examiner further noted 
that the Veteran's occupational history had included jobs 
that required standing and physical labor for several years 
after service, although his more recent employment history 
did not.  At the completion of the record review and physical 
examination of the Veteran, the diagnoses included moderate 
to severe degenerative joint disease of both knees, mild to 
moderate degenerative joint disease of the ankles, and 
congenital pes planus.  

The August 2009 examiner opined that Veteran's degenerative 
joint disease of the knees and ankles was not related to the 
Reiter's syndrome treated during active service.  The 
examiner stated that it was apparent by the Veteran's 
continuation in the military that the symptoms of Reiter's 
syndrome had gradually resolved in their entirety.  The 
examiner noted that a literature review did not indicate that 
Reiter's syndrome once resolved was recurrent, and that those 
with recurrent problems generally had experienced a more 
severe disease with joint involvement.  The examiner again 
noted that there were no records between 1976 and 2001 to 
suggest any further difficulty with Reiter's syndrome.  The 
examiner believed that the likely cause of the Veteran's 
problems with his knees, ankles, and feet was his morbid 
obesity from the 1980's until the early 2000's.  Further, it 
is considered unlikely that were significant joint problems 
ongoing since service that some additional treatment would 
not have been sought.

The Board finds that the evidence does not establish a 
relationship between the arthritis for which the Veteran is 
currently receiving treatment and the Reiter's syndrome for 
which he was treated in service.  Moreover, there is no 
confirmed diagnosis to show that the Veteran currently has 
Reiter's syndrome, and this disability was not shown on the 
most recent VA examination.  

Initially, the Board notes that the evidence does not show 
that Reiter's syndrome is a chronic disability.  The August 
2009 VA examiner clearly indicates that it is capable of 
resolving, and it is not found among the chronic disabilities 
listed at 38 C.F.R. § 3.309.  X-ray studies contained in the 
service treatment records are negative for pathology.  The 
Veteran's current findings of degenerative arthritis of the 
knees and ankles were not diagnosed or shown by X-ray until 
many years after discharge from service.  Therefore, the 
Veteran's current disability may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

The evidence also fails to include a confirmed diagnosis that 
the Veteran currently has a diagnosis of Reiter's syndrome.  
The December 2003 diagnosis was apparently based on history 
provided by the Veteran.  The February 2006 VA treatment 
records noted that the Veteran did not have uveitis or 
urethritis consistent with Reiter's syndrome, and the August 
2009 VA examiner could not reach a current diagnosis of 
Reiter's syndrome.  Again, there was no evidence of the other 
symptoms that would be consistent with a diagnosis of 
Reiter's Syndrome.

Furthermore, the Board finds that there is no medical 
evidence of a nexus between the Veteran's current symptoms 
and degenerative arthritis and the Reiter's syndrome for 
which the Veteran was treated in service.  The August 2009 
examiner opined that the Reiter's syndrome for which the 
Veteran was treated in service resolved.  Instead, this 
examiner believed that the Veteran's current disability was 
the result of the Veteran's morbid obesity of many years in 
duration.  This examiner provided lengthy reasons and basis 
for his opinion, and it is not contradicted by any other 
medical opinion.  

At this point, the Board notes the Veteran's sincere belief 
that his current symptoms are the result of the Reiter's 
syndrome for which he was treated during active service.  
However, the veteran is not a physician, and he is not 
qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The only competent medical opinion of record has 
unequivocally stated that the Veteran's current disability is 
not related to the Reiter's syndrome that was treated in 
service and has instead indicated that it is probably the 
result of events that occurred well after discharge.  

Finally, the Board finds that the evidence does not support a 
finding of continuity of symptomatology between the Veteran's 
discharge from service in 1976 and his more recent treatment 
for joint pains.  As previously noted, there is no medical 
record of any treatment between 1976 and 2001, and the 
Veteran has offered conflicting statements as to whether or 
not he received any medical treatment during this period.  

The Board notes that the fact that the record does not 
reflect the Veteran making complaints regarding, or seeking 
treatment for the residuals of Reiter's syndrome until over 
25 years after service, weighs against the finding of a nexus 
between that condition and service.  Maxson v. Gober, 230 F. 
3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, while the Board 
notes that the Veteran is competent to report joint pain 
during this period, he is not competent to relate that pain 
to Reiter's syndrome.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The only competent medical opinion is 
the one from the August 2009 examiner, and he has related the 
joint pain from this period to other causes.  

In summary, the evidence does not establish that the Veteran 
has a current diagnosis of Reiter's syndrome.  There is also 
no competent medical opinion that relates the current 
findings of degenerative arthritis of the knees and ankles or 
problems with the feet to active service, including the 
Reiter's syndrome that was treated during active service.  
The evidence does not support a finding of a continuity of 
symptomatology between the Reiter's syndrome treated in 
service and the current disability.  Therefore, the 
preponderance of the evidence is against a finding of a nexus 
between the claimed in-service disease or injury and the 
present disability, and it follows that service connection 
for Reiter's syndrome is not warranted.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995). 



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for Reiter's syndrome is 
denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


